UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – July 26, 2011 THE ULTIMATE SOFTWARE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of Incorporation) 000-24347 (Commission File Number) 65-0694077 (IRS Employer Identification No.) 2000 Ultimate Way, Weston, Florida (Address of principal executive offices) (Zip Code) (954) 331-7000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c ) under the Exchange Act (17 CFR 240.13e-4(c )) i Item 2.02.Results of Operations and Financial Condition. The Registrant hereby furnishes the information set forth in the press release issued on July 26, 2011, a copy of which is attached hereto as Exhibit 99.1 and incorporated herein by reference. The information furnished pursuant to this Current Report on Form 8-K (including the exhibit hereto) shall not be considered “filed” under the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into future filings by the Company under the Securities Exchange Act of 1934, as amended, unless the Company expressly sets forth in such future filing that such information is to be considered “filed” or incorporated by reference therein. Item 9.01.Financial Statements, Pro Forma Financial Information and Exhibits. (c) Exhibits Number Description Press Release, dated July 26, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. THE ULTIMATE SOFTWARE GROUP, INC. By:/s/ Mitchell K. Dauerman Mitchell K. Dauerman Executive Vice President, Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) Dated:July 27, 2011 ii
